Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Orville R. Cockings#42,424 on 03/17/21

AMENDMENTS TO THE CLAIMS 
1. 	(currently amended)  A distributed software defined network (SDN) packet core system comprising:
a policy module configured to manage policies for client devices associated with the distributed SDN packet core system; and
a plurality of computer devices arranged geographically in proximity, and communicatively coupled, to a respective plurality of radio access points associated with at least two radio access technologies (RATs) and separate from the plurality of computer devices, the computer devices being configured to execute software modules for processing control messages and data packets of communication flows associated with the respective radio access points as 
a plurality of RAT-specific control-plane modules associated with the at least two radio access technologies (RATs), each RAT-specific control-plane module configured to execute signaling and control operations for communication flows associated with a respective RAT; and
at least one data-plane controller configured to receive packet processing requests from at least one RAT-specific control-plane module and forward the requests to one or more data-plane instances established as part of at least one of the plurality of local infrastructure SDN instances, wherein each of the one or more data plane instances includes a configuration module and at least one data-plane module, the configuration module configured to translate packet processing requests received from the at least one data-plane controller into a configuration specific to the at least one data-plane module; 
wherein the at least one data-plane controller is configured to interact with the RAT-specific control-plane modules using a RAT-independent interface employing communication flow rules, receive one or more counter reports from one or more of the data-plane instances, determine at least one control-plane module to receive the one or more data counter reports, and forward the one or more data counter reports to the at least one control-plane module determined
 
2. 	(cancelled)

3. 	(currently amended)  The distributed SDN packet core system of claim [[2]] 1, wherein the at least one data-plane controller is further configured to: receive an update associated with a communication flow rule; and forward the update to the one or more data-plane instances configured to execute the communication flow rule.

1, wherein each communication flow rule includes: an indication of at least one data packet header field value; and one or more instructions for applying to data packets including the at least one data packet header field value.

5. 	(currently amended)  The distributed SDN packet core system of claim [[2]] 1, wherein the at least one data plane controller is configured to: periodically check health statuses of the control-plane modules; and manage failure conditions determined based on the health statuses of the control-plane modules.

6. 	(cancelled)

7. 	(previously presented)  The distributed SDN packet core system of claim 1, wherein the RAT-specific control-plane modules include RAT-specific front-end modules, each RAT-specific front-end module being communicatively coupled to, and configured to process signaling with, one or more radio access points associated with a respective RAT.

8. 	(previously presented)  The distributed SDN packet core system of claim 1, wherein each front-end module is communicatively coupled to the one or more radio access points through respective transport tunnels.

9. 	(previously presented)  The distributed SDN packet core system of claim 1, wherein the respective transport tunnels include at least one of an Ethernet-over-IP tunnel, generic user datagram protocol (UDP) encapsulation (GUE) tunnel, generic route encapsulation (GRE) tunnel, 802.11 over GUE tunnel, GPRS tunneling protocol (GTP) tunnel and Internet Protocol (IP) security (IPSec) tunnel.

10. 	(previously presented)  The distributed SDN packet core system of claim 1, wherein RAT-specific control-pane modules are communicatively coupled to the radio access points through a metropolitan area network.

11. 	(previously presented)  The distributed SDN packet core system of claim 1, wherein the plurality of local SDN infrastructure instances communicatively coupled to each other through at least one transit network.



13. 	(previously presented)  The distributed SDN packet core system of claim 11, wherein the at least one local SDN infrastructure instance of the plurality of local SDN infrastructure instances includes a data cache for caching data associated with a content provider.

14. 	(previously presented)  The distributed SDN packet core system of claim 1, wherein the RAT-specific network functions include at least a Serving Gateway (SGW) function and Packet Data Network Gateway (PGW) function specific to at least two of the respective RATs.

15.	(currently amended)  The distributed SDN packet core system of claim [[2]] 1, wherein the configuration module is configured to translate communication flow rules received from the at least one data plane controller into at least one packet modification process.

16.	(previously presented)  The distributed SDN packet core system of claim 15, wherein the at least one packet modification process is performed by the at least one data plane module.

17.	(previously presented)  The distributed SDN packet core system of claim 1, wherein the configuration module is further configured to map rule table identifiers received from the at least one data plane controller to at least one modification table specific to the at least one data plane module.   

18.	(previously presented)  The distributed SDN packet core system of claim 17, wherein each of the at least one modification table is indicative of one or more processes to be performed on data packets.

19.	(previously presented)  The distributed SDN packet core system of claim 1, wherein at least two of the plurality of computer devices are associated with a local SDN infrastructure instance, the local SDN infrastructure instance including a given RAT-specific control-plane module of the plurality of RAT-specific control-plane modules, the given RAT-specific control plane module being implemented separately from a data-plane module associated with the local SDN infrastructure instance.



Claims 1, 3-5, 7-20 are allowed. 
 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415